—Judgment, Supreme Court, New York County (Joan Carey, J.), rendered July 8, 1991, convicting defendant, upon his plea of guilty, of robbery in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 8 years to life, unanimously affirmed.
Defendant contends that he was wrongly adjudicated a persistent violent felony offender because one of the convictions on which it was based was unconstitutionally obtained. However, because defendant failed to challenge his 1983 conviction at the 1988 sentencing or demonstrate good cause for such failure, he waived any future challenge to the constitutionality of the 1983 conviction for sentence enhancement purposes (CPL 400.21 [7] [b]; [8]) and, since the nature of the predicate felony as violent or nonviolent has no bearing on its constitutionality, it makes no difference that defendant was adjudicated only a nonviolent second felony offender in the 1988 proceeding (cf., People v Brabham, 121 Misc 2d 897, affd 104 AD2d 1043). The CPL places any kind of remediation beyond this Court’s review. Concur—Murphy, P. J., Rosenberger, Kupferman, Ross and Tom, JJ.